This case is appealed from the district court of Tulsa county, and defendant in error moves to dismiss on the ground that case-made was not served within the time provided by statute, nor within any valid extension of time. Judgment was rendered on the 7th day of February, 1925, and plaintiff in error gave notice of appeal and was allowed 30 days from date in which to serve case-made, which expired on the 9th day of March, 1925. On the 10th day of March, 1925, the time was extended 20 days, and after other extensions, case-made was finally served on the 6th day of August, 1925.
The order of March 10th is void and case-made is nullity, and this court without jurisdiction to review the appeal. Hoggard v. Conservative Loan Company, 101 Okla. 14, 222 P. 674.
The appeal is dismissed. *Page 187